COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              KARIN LANDRY
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1189-15-1                                           PER CURIAM
                                                                                  JANUARY 19, 2016
              ATLANTIC PROTECTIVE SERVICES AND
               TRAVELERS INDEMNITY COMPANY OF
               AMERICA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Ralph Rabinowitz, on briefs), for appellant.

                               (Chanda W. Stepney; Law Offices of Mark J. Beachy, on brief), for
                               appellees.


                     Karin Landry (claimant) appeals the decision of the Workers’ Compensation Commission

              (Commission) finding that claimant was not entitled to an award of temporary total disability

              benefits. On appeal, claimant argues that the Commission erred (1) when it ignored Deputy

              Commissioner Jenkins’ September 10, 2013 decision crediting Dr. Holzer’s opinion, which was

              not appealed and became the law of the case for the May 16, 2014 hearing; (2) when it failed to

              give great weight to Dr. Holzer’s opinions because he treated clamant for years and his opinion

              was supported by medical evidence; (3) in finding that Dr. Holzer’s conclusions were primarily

              premised on subjective complaints from claimant, that his conclusions were shaded in doubt, and

              that he assumed the role of medical advocate for claimant; (4) by not adopting a view of the

              medical evidence consistent with the dissenting opinion of Commissioner Marshall; (5) by not

              crediting Dr. Holzer’s opinion above Dr. Ross’ opinion; (6) in finding that Dr. Gold concluded


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
claimant was able to return to all pre-injury work when Dr. Gold imposed work restrictions of no

lifting of more than fifteen pounds and no prolonged standing and walking1; and (7) in holding

that claimant sustained no disability from work.

       We have reviewed the record and the Commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the Commission in its opinion.

See Landry v. Atl. Protective Servs., JCN VA00000424316 (July 6, 2015). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




       1
         D. Wade McClenny, the president of Atlantic Protective Services, testified claimant’s
job did not require prolonged standing and walking and it did not require her to lift more than
fifteen pounds.
                                              -2-